As filed with the Securities and Exchange Commission on August 1, 2012 1933 Act File No. 333-182244 1940 Act File No. 811-03763 Securities and Exchange Commission Washington, D.C. 20549 Form S-6 Amendment No. 1 For Registration under the Securities Act of 1933 of Securities of Unit Investment Trusts Registered on Form N-8B-2 A. Exact name of Trust:Incapital Unit Trust, Series 7 B. Name of Depositor:Incapital LLC C. Complete address of Depositor’s principal executive offices: 200 South Wacker Drive, Suite 3700 Chicago, IL 60606 D. Name and complete address of agents for service: Incapital LLC Attention:Brandon L. Klerk Chief Compliance Officer Incapital LLC 200 South Wacker Drive, Suite 3700 Chicago, Illinois60606 Chapman and Cutler LLP Attention:Morrison C. Warren 111 West Monroe Street Chicago, Illinois60603 It is proposed that this filing will become effective (check appropriate box) o immediately upon filing pursuant to paragraph (b) o on (date) pursuant to paragraph (b) o 60 days after filing pursuant to paragraph (a)(1) o on (date) pursuant to paragraph (a)(1) of rule 485 E. Title of securities being registered:Units of fractional undivided beneficial interest. F. Approximate date of proposed sale to the public:As soon as practicable after the effective date of the Registration Statement. o Check box if it is proposed that this filing will become effective on (date) at (time) Eastern Time pursuant to Rule 487. The registration hereby amends this Registration Statement on such date or dates as may be necessary to delay its effective date until the registrant shall file a further amendment which specifically states that this Registration Statement shall thereafter become effective in accordance with Section 8(a) of the Securities Act of 1933 or until the Registration Statement shall become effective on such date as the Commission, acting pursuant to said Section 8(a) may determine. The information in this prospectus is not complete and may be changed. We may not sell these securities until the registration statement filed with the Securities and Exchange Commission is effective. This prospectus is not an offer to sell these securities and is not soliciting an offer to buy these securities in any state where the offer or sale is not permitted. Preliminary Prospectus Dated August 1, 2012. Subject to Completion (Incapital Logo) Incapital Unit Trust, Series 7 Emerging Markets GDP Growth Portfolio, Series 1 Prospectus Part A Dated , 2012 You should read this prospectus and retain it for future reference. The Securities and Exchange Commission has not approved or disapproved of these securities or passed upon the adequacy or accuracy of this prospectus. Any representation to the contrary is a criminal offense. EMERGING MARKETS GDP GROWTH PORTFOLIO, SERIES 1 OVERVIEW Incapital Unit Trust, Series 7, is a unit investment trust that consists of Emerging Markets GDP Growth Portfolio, Series 1 (the “Trust”). Incapital LLC (the “Sponsor”) serves as the Sponsor of the Trust. The Trust is scheduled to terminate in approximately 2 years from the inception date. IINVESTMENT OBJECTIVE The Trust seeks to provide capital appreciation by investing in exchange-traded funds. PRINCIPAL INVESTMENT STRATEGY Under normal circumstances, the Trust will invest at least 80% of the value of its net assets plus borrowings in shares of exchange-traded funds that primarily invest in the securities of issuers in emerging and developing countries. The portfolio replicates the Goldman Sachs [Emerging Markets GDP Growth] Basket (the “basket”) as of , which identifies and includes, in the manner described below, exchange-traded funds representing 16 emerging and developing countries. The Sponsor believes that selection of exchange-traded funds in accordance with this methodology, which is systematic and objective, will provide the Trust with the opportunity to meet its investment objective. 2 TRUST PORTFOLIO INCAPITAL UNIT TRUST, SERIES 7 THE EMERGING MARKETS GDP GROWTH PORTFOLIO, SERIES 1 AS OF THE TRUST INCEPTION DATE, , 2012 Percentage Market of Aggregate Value Cost of Number of Offering per Securities Shares Ticker Issuer Price Share (1) to Trust (2) 3 TRUST PORTFOLIO (continued) INCAPITAL UNIT TRUST, SERIES 7 THE EMERGING MARKETS GDP GROWTH PORTFOLIO, SERIES 1 AS OF THE TRUST INCEPTION DATE, , 2012 Percentage Market of Aggregate Value Cost of Number of Offering per Securities Shares Ticker Issuer Price Share (1) to Trust (2) $ Notes to Portfolio 1 The value of each security is based on the most recent closing sale price of each security as of the close of regular trading on the New York Stock Exchange on the business day prior to the Trust’s Inception Date. The Portfolio’s investments are classified as Level 1, which refers to security prices determined using quoted prices in active markets for identical securities. 2 The cost of the securities to the Sponsor and the Sponsor’s profit (or loss) (which is the difference between the cost of the securities to the Sponsor and the cost of the securities to the Trust) are $ and $, respectively. 4 THE GOLDMAN SACHS [EMERGING MARKETS GDP GROWTH] BASKET The basket aims to identify and gain exposure to exchange-traded funds of emerging and developing countries with investable stock markets. The basket is comprised of 18 exchange-traded funds representing the following emerging and developing countries: China, India, Russia, Brazil, Mexico, Indonesia, Turkey, Poland, Thailand, South Africa, Egypt, Colombia, Malaysia, Philippines, Peru and Chile. The basket was determined by The Goldman Sachs Group, Inc. (together with any of its affiliates, the “basket sponsor”) in accordance with the selection methods described below. Selection of the Basket Components. The basket components were determined by applying the following steps based on data as of [ ], 2012 (the “observation date”): Step One – Identification of Initially Eligible Countries. The countries initially eligible for inclusion in the basket comprised all of the countries included in the MSCI Emerging Market Index. Step Two – Exclusion of Countries with Advanced Economies. All eligible countries whose economies are not classified as “emerging and developing economies”, as published on the World Economic Outlook Database of the International Monetary Fund on April 2012, were excluded from the basket. Step Three – Exclusion of Countries With Five-Year Forecasted Gross Domestic Product of Less Than $250 Billion. All remaining eligible countries with a forecasted five-year gross domestic product (“GDP”), as published on the World Economic Outlook Database of the International Monetary Fund on April 2012, of less than $250 billion, adjusted by the purchase power parity exchange rate as published on the World Economic Outlook Database of the International Monetary Fund, were excluded from the basket. The purchasing-power-parity exchange rate between two countries is the rate at which the currency of one country needs to be converted into that of a second country to ensure that a given amount of the first country's currency will purchase the same volume of goods and services in the second country as it does in the first. In the World Economic Outlook Database, the purchasing-power-parity conversion rate is expressed as national currency per current international dollar. The current international dollar unit used on the World Economic Outlook Database is the United States dollar average for the year 2005. Step Four – Eligible Country Weights. Basket weights were assigned to the remaining eligible countries based upon their five-year forecasted GDP based on a purchasing-power-parity valuation, as published on the World Economic Outlook Database of the International Monetary Fund on April 2012. The basket weight for each remaining eligible country was determined by dividing a country’s 5-year forecasted GDP by the sum of 5-year forecasted GDP for all remaining eligible countries and expressing the result as a percentage, subject to a 25% capped weight. Any excess in the weight of the five-year forecasted GDP of an eligible country over the 25% cap was allocated to the other remaining eligible countries on a pro rata basis using forecasted GDP, based on a purchasing-power-parity valuation, as reported on the 5 World Economic Outlook Database of the International Monetary Fund on April 2012. Step Five – Exchange-Traded Funds Allocation. Each remaining eligible country was represented by up to two exchange-traded funds selected in order to provide broad exposure to each eligible country’s investable equity market. For each remaining eligible country with a basket weight of less than or equal to 15%, a single exchange-traded fund was used. For each remaining eligible country with a basket weight greater than 15%, such eligible country’s weight allocation was equally divided between two exchange-traded funds. Each exchange-traded fund included in the basket was selected on the basis of its representativeness of the relevant country’s investable market and taking into account factors such as the total assets, liquidity, market capitalization and fee levels. Each exchange-traded fund included in the basket is denominated in U.S. dollars and listed on one or more U.S. stock exchanges. Financial Data and Values. The underlying values used by the basket sponsor to calculate the basket were published on the World Economic Outlook Database of the International Monetary Fund as described above and obtained by the basket sponsor without independent verification and are as of April 2012. The basket sponsor makes no representation or warranty, express or implied, regarding the reliability and accuracy of the information obtained from the International Monetary Fund or drawn from other sources. Portfolio and Portfolio Methodology The portfolio consists of the exchange-traded funds included in the basket on . On the date of deposit and at the time of purchase, the exchange-traded funds included in the portfolio were not equally weighted. This lag provides sufficient time before the date of deposit to screen for any liquidity or regulatory issues in regards to the securities selection. The basket is subject to rebalancing from time to time, but the portfolio will not be rebalanced or adjusted other than the adjustments described in “Trust Administration—Changes to Your Portfolio” in this prospectus. The performance of the portfolio will diverge from the performance of the basket. In the event of any inadvertent discrepancy in the constituents resulting from the application of the basket methodology as described in this prospectus and the portfolio constituents disclosed in this prospectus, the portfolio constituents will remain as disclosed in this prospectus. PRINCIPAL RISKS As with all investments, you may lose some or all of your investment in the Trust. Units of the Trust are not deposits of any bank and are not insured or guaranteed by the Federal Deposit Insurance Corporation or any other government agency. No assurance can be given that the Trust’s investment objective will be achieved. The Trust also might not perform as well as expected. This can happen for reasons such as the following: Price volatility. The value of your investment may fall over time. Market value fluctuates in response to various factors. These can include stock market movements, 6 dividend rates of the stocks underlying the exchange-traded funds, [purchases or sales of securities by the Trust (including hedging or trading activities of the Trust)], government policies, litigation and changes in interest rates, inflation, the financial condition of the securities’ issuer or even perceptions of the issuer. Current economic conditions. Due to the current state of the economy, the value of the securities held by the Trust may be subject to steep declines or increased volatility due to changes in performance or perception of the exchange-traded funds or the issuers of stocks represented in their underlying target indices. Starting in December 2007, economic activity declined across all sectors of the economy, and the United States experienced increased unemployment. The economic crisis affected the global economy with European and Asian markets also suffering historic losses. Standard & Poor’s Rating Services lowered its long-term sovereign credit rating on the United States to “AA+” from “AAA,” which could lead to increased interest rates and volatility. Extraordinary steps have been taken by the governments of several leading countries to combat the economic crisis; however, the impact of these measures is not yet fully known and cannot be predicted. The method used to select the portfolio may be flawed and will not necessarily have a positive return. The selection method used by the basket sponsor to determine the basket exchange-traded funds may not result in the selection of securities having a positive return. The classification of economies as “emerging and developing” and the measure of forecasted GDP may not accurately capture the attributes they seek to reflect and individually and collectively the selection methodologies may not actually result in the selection of exchange-traded funds that will perform better than a basket of exchange traded funds or other securities selected by other methods or by one selected using only one or a limited number of the selection criteria used by the basket sponsor. A portfolio that is selected using different variables or methodologies as one of its selection criteria may outperform, perhaps substantially, a portfolio selected using the basket as calculated by the basket sponsor. The portfolio was selected on the basis of data as of a given date and used values provided by individual countries that can be calculated differently. The exchange-traded funds comprising the portfolio were selected based on the basket, which was determined by the basket sponsor on and GDP weighted as of , based on the publicly available data for each exchange-traded fund as of those dates. [If the basket had been calculated on any date other than , the basket, and therefore the portfolio, likely would contain different exchange-traded funds from those included in the basket. In addition,] because the basket was selected on , the data used in the selection is now stale. A country that had a high forecasted GDP at the time the basket was selected may now have a lower forecasted GDP. As a result, there can be no assurance that the portfolio will perform as well as one selected using current data. In addition, the values obtained by the basket sponsor from the International Monetary Fund using data provided by the individual countries could be misleading or calculated in different ways. As a result, the portfolio may not perform as well as one selected using a different data source or a 7 different formulation for calculating the values on which the basket is based. The portfolio is subject to emerging market risks. The economies of emerging market countries face several concerns, including the relatively unstable governments which may present the risks of nationalization of businesses, restrictions on foreign ownership and prohibitions on the repatriation of assets, and which may have less protection of property rights than more developed countries. These economies may also be based on only a few industries, be highly vulnerable to changes in local and global trade conditions and may suffer from extreme and volatile debt burdens or inflation rates. In addition, local securities markets may trade a small number of securities and may be unable to respond effectively to increases in trading volume, potentially making prompt liquidation of holdings difficult or impossible at times. An investment in the units will be subject to risks specific to exchange-traded funds. The Trust invests in shares of exchange-traded funds. Exchange-traded funds are subject to various risks, including management’s ability to meet the fund’s investment objective, and to manage the fund’s portfolio when the underlying securities are redeemed or sold, during periods of market turmoil and as investors’ perceptions regarding exchange-traded funds or their underlying investments change. Although the shares of the exchange-traded funds are listed for trading on [U.S. national stock exchanges], there is no assurance that an active trading market will continue for the shares of all or any of the exchange-traded funds or that there will be liquidity in the trading market. The Trust and the underlying exchange-traded funds have management and operating expenses.You will bear not only your share of the Trust’s expenses, but also the expenses of the underlying exchange-traded funds. By investing in other exchange-traded funds, the Trust incurs greater expenses than you would incur if you invested directly in the exchange-traded funds. In addition, the exchange-traded funds are subject to management risk, which is the risk that the exchange-traded funds investment advisors’ investment strategy, the implementation of which is subject to a number of constraints, may not produce the intended results. [The exchange-traded funds are also not actively managed and may be affected by a general decline in market segments relating to their respective indices. Each of the exchange-traded funds investment advisors invest in securities included in, or representative of, their respective target indices regardless of their investment merits. Each of the exchange-traded funds investment advisors do not attempt to take defensive positions in declining markets.] In addition, the exchange-traded funds are subject to custody risk, which refers to the risks in the process of clearing and settling trades and to the holding of securities by local banks, agent and depositories. Low trading volumes and volatile prices in less developed markets make trades harder to complete and settle, and governments or trade groups may compel local agents to hold securities in designated depositories that are not subject to independent evaluation. The less developed a country’s securities market is, the greater the likelihood of custody problems. 8 The portfolio is subject to index correlation risk. Each of the exchange-traded funds comprising the portfolio seeks to track the performance of an index. The index correlation risk is the risk that the performance of an exchange-traded fund will vary from the actual performance of the exchange-traded fund’s target index, divergence between the performance of an exchange-traded fund and its underlying target index is known as “tracking error.” This can happen due to a number of factors, such as transaction costs, different market impact on the exchange-traded funds and the securities underlying their target indices, corporate actions (such as mergers and spin-offs) and timing variances. Some exchange-traded funds may use a technique called “representative sampling,” which means that the exchange-traded funds invests in a representative sample of securities in its target index rather than all of the index securities, which could increase the risk of a tracking error. As a result, the performance of the exchange-traded funds may not correlate with the performance of their target indices, consequently, the return on your units will not be the same as investing directly in the exchange-traded funds or the stocks underlying the target indices. The exchange-traded funds represented in the portfolio are not weighted in the same manner as the basket. The exchange-traded funds represented in the basket were weighted on, the basis of a forecasted GDP for the relevant countries as of . The portfolio was purchased in an amount that reflected the number of countries used by the basket sponsor to weight the basket as of . The exchange-traded funds represented in the portfolio could not be purchased in the precise amounts used in the baskets [because of the rounding restrictions described above]. Further, the Sponsor retains the ability to remove exchange-traded funds selected for inclusion in the portfolio. Generally speaking, this would only occur if there was a material negative credit event, or significant liquidity concerns, as set forth in the Trust Agreement. Consequently, while the portfolio will generally be representative of the basket exchange-traded funds, holdings in the portfolio may diverge from the holdings in the basket and the portfolio may not perform in the same manner as the basket, and it may perform adversely as compared to the basket over time as a result of these potential differences. An investment in the units will be subject to risks associated with foreign securities markets. The exchange-traded funds represented in the portfolio hold stocks traded in the equity markets of emerging markets countries. Investments in securities linked to the value of foreign equity securities involve particular risks. Such foreign securities markets may have less liquidity and may be more volatile than U.S. or other securities markets and market developments may affect foreign markets differently from U.S. or other securities markets. Direct or indirect government intervention to stabilize these foreign securities markets, as well as cross-shareholdings in foreign companies, may affect trading prices and volumes in these markets. Also, there is generally less publicly available information about foreign companies than about those U.S. companies that are subject to the reporting requirements of the U.S. Securities and Exchange Commission, and foreign companies are subject to accounting, auditing and financial reporting standards and requirements that differ from those applicable to U.S. reporting companies. 9 Securities prices in foreign countries are subject to political, economic, financial and social factors that apply in those geographical regions. These factors, which could negatively affect those securities markets, include the possibility of recent or future changes in a foreign government’s economic and fiscal policies, the possible imposition of, or changes in, currency exchange laws or other laws or restrictions applicable to foreign companies or investments in foreign equity securities and the possibility of fluctuations in the rate of exchange between currencies, the possibility of outbreaks of hostility and political instability and the possibility of natural disaster or adverse public health development in the region. Moreover, foreign economies may differ favorably or unfavorably from the U.S. economy in important respects such as growth of gross national product, rate of inflation, capital reinvestment, resources and self-sufficiency. Because foreign exchanges may be open on days when the exchange-traded funds are not traded, the value of the securities underlying the exchange-traded funds may change on days when shareholders will not be able to purchase or sell shares of the exchange-traded funds. The countries whose markets are represented by the exchange-traded funds include China, India, Russia, Brazil, Mexico, Indonesia, Turkey, Poland, Thailand, South Africa, Egypt, Colombia, Malaysia, Philippines, Peru and Chile. Countries with emerging markets may have relatively unstable governments, may present the risks of nationalization of businesses, restrictions on foreign ownership and prohibitions on the repatriation of assets, and may have less protection of property rights than more developed countries. The economies of countries with emerging markets may be based on only a few industries, may be highly vulnerable to changes in local or global trade conditions, and may suffer from extreme and volatile debt burdens or inflation rates. Local securities markets may also trade a small number of securities and may be unable to respond effectively to increases in trading volume, potentially making prompt liquidation of holdings difficult or impossible at times. It will also likely be more costly and difficult for the Sponsor to enforce the laws or regulations of a foreign country or trading facility, and it is possible that the foreign country or trading facility may not have laws or regulations which adequately protect the rights and interests of investors in the stocks included in the exchange-traded funds. The return on the units will not be adjusted for changes in foreign currency exchange rates. The constituent stocks of the exchange-traded funds represented in the basket are traded in foreign currencies. Although the constituent stocks of the exchange-traded funds represented in the basket are traded in foreign currencies and the units are denominated in U.S. dollars, any amount payable on the units will not be adjusted for changes in the applicable foreign currency/U.S. dollar exchange rates after the selection of the portfolio. The performance of the portfolio will diverge from the performance of the basket. The basket is subject to reconstitution and reweighting from time to time, but the portfolio will not be reconstituted, reweighted or adjusted other than the adjustments described in “Trust 10 Administration—Changes to Your Portfolio” in this prospectus. The performance of the portfolio will therefore diverge from the performance of the basket. [The return on your units will not reflect any dividends paid on the exchange-traded funds. You will not receive any dividends that may be paid on any of the exchange-traded fund stocks by the exchange-traded fund stock issuers. See “You have no shareholder rights or rights to receive shares of the exchange-traded funds or any stock” below for additional information. As a result, the return on your units will not reflect the return you would realize if you actually owned the stocks that underlie the exchange-traded funds and received the dividends paid on those stocks.] Past exchange-traded fund performance is no guide to future performance. You cannot predict the future prices of the exchange-traded funds based on their historical fluctuations. The actual prices of the exchange-traded funds over the life of the units may bear little or no relation to the historical closing prices of the exchange-traded funds. We cannot predict the future performance of the exchange-traded funds. You have no shareholder rights or rights to receive shares of the exchange-traded funds or any stock. Investing in your units will not make you a holder of any of the stocks underlying the target indices of the exchange-traded funds or a holder of shares of the exchange-traded funds or any of the exchange-traded fund stocks. Neither you nor any other holder or owner of your units will have any voting rights, any right to receive dividends or other distributions or any other rights with respect to such stocks underlying the target indices or shares of the exchange-traded funds or the exchange-traded fund stocks.Your units will be paid in cash, and you will have no right to receive delivery of any shares of the exchange-traded funds, exchange-traded fund stocks or stocks underlying the target indices of the exchange-traded funds. Legislation/Litigation. From time to time, various legislative or regulatory initiatives are proposed which may have a negative impact on certain of the companies represented in the exchange-traded funds comprising the Trust. In addition, litigation regarding any of the issuers of the securities or of the industries represented by such issuers, may negatively impact the value of these securities. We cannot predict what impact any pending or proposed legislation or pending or threatened litigation will have on the value of the securities and, therefore, the exchange-traded funds comprising the portfolio. Inflation risk. Inflation risk is the risk that the value of assets or income from investments will be less in the future as inflation decreases the value of money.The value of your investment in the units may fall as a result of inflation. Dividend payment risk. An issuer of a security may be unable or unwilling to make dividend payments, which may decrease the value of your investment in the Trust. The Sponsor does not actively manage the portfolio. The Trust is a unit investment trust and, as a result, is not actively managed. Securities are only bought and sold in limited circumstances as described herein. The Trust will generally 11 hold, and may continue to buy, the same exchange-traded funds even though an exchange-traded fund’s outlook, rating, market value or yield may have changed. The value of your investment may fall over time. Investment strategy risk. The Trust is exposed to additional risk due to its policy of investing in accordance with an investment strategy. Although the Trust’s investment strategy is designed to achieve the Trust’s investment objective, the strategy may not prove to be successful. The investment decisions may not produce the intended results and there is no guarantee that the investment objective will be achieved. Dilution risk. As the Sponsor sells units, the size of the Trust will increase. The Sponsor will seek to replicate the existing portfolio and when the Trust buys securities, it will pay brokerage or other acquisition fees. Existing unitholders could experience a dilution of their investment because of these fees and fluctuations in security prices between the time the Sponsor creates units and the time the Trust buys the securities. The Sponsor cannot guarantee that the Trust will keep its present size and composition for any length of time. Liquidity risk. A unitholder may be subject to liquidity risk if the Sponsor does not maintain a secondary market, however, unitholder who does not dispose of units in the secondary market may cause units to be redeemed by the Trustee. See “Investment Risks” in Part B of the prospectus for additional information. ESSENTIAL INFORMATION (AS OF THE INCEPTION DATE) Public offering price at inception Inception date , 2012 Termination date , 2014 Distribution date 25th day of and (commencing on 25, 2012, if any) Record date 10th day of and (commencing on 10, 2012, if any) Evaluation Time As of the close of trading of the New York Stock Exchange (normally 4:00 p.m. Eastern Time). (However, on the first day units are sold the Evaluation Time will be as of the close of trading on the New York Stock Exchange or the time the registration statement filed with the Securities and Exchange Commission becomes effective, if later.) CUSIP Numbers Standard Accounts Cash Distributions Reinvest Distributions Fee Based Accounts Cash Distributions Reinvest Distributions Minimum investment $1,000/100 units IRA 250/25 12 FEE TABLE The amounts below are estimates of the direct and indirect expenses that you may incur for primary market purchases based on a $10 public offering price. Actual expenses may vary.You may qualify for sales charge discounts if you and your family invest at least $50,000 in the Trust or in other Incapital Unit Trusts. More information about these and other discounts is available from your financial advisor and in “Buying Units” in Part B of the Prospectus. Percentage of Public Offering Amount Per Investor Fees Price (1) Unit Initial sales fee paid on purchase (2) 1.00% Deferred sales fee (3) 2.45 0.245 Creation and development fee (4) 0.50 0.050 Maximum sales fees (including creation and development fee) 3.95% $0.395 Estimated organization costs (5) 0.80% Approximate Annual Fund % of Public Operating Offering Amount Per Expenses Price (1) Unit Trustee’s fee 0.105% $0.0105 Supervisory fee Evaluator’s fee Bookkeeping and administrative fee Estimated other Trust operating expenses (6) Total % $_ 1 Based on a unit with a $10.00 per unit Public Offering Price as of the Inception Date. 2 The initial sales fee provided above is based on the public offering price on the Inception Date. Because the initial sales fee equals the difference between the maximum sales fee and the sum of the remaining deferred sales fee and the creation and development fee (as described below), the percentage and dollar amount of the initial sales fee will vary as the public offering price varies and after deferred fees begin. Despite the variability of the initial sales fee, each investor is obligated to pay the entire applicable maximum sales fee. 3 The deferred sales fee is a fixed dollar amount equaling $0.245 per unit.The deferred sales fee will be deducted in three monthly installments commencing 2013 and ending 2013 (approximately $0.0817 per unit on the last business day of each month). If units are redeemed prior to the deferred sales fee period, the entire deferred sales fee will be collected. If you purchase units in the secondary market, your maximum sales fee will be 3.95% of the public offering price and may consist of an initial sales fee and the amount of any remaining deferred sales fee payments.The initial sales fee, which you will pay at the time of purchase, is equal to the difference between 3.95% of the public offering price and the maximum remaining deferred sales fee. If you purchase units after the last deferred sales fee payment has been assessed, your maximum sales fee will consist of a one-time sales charge of 3.95% of the Public Offering Price per unit. 4 The creation and development fee compensates the Sponsor for creating and developing the Trust. The actual creation and development fee is $0.05 per unit and is paid to the Sponsor at the close of the initial offering period, which is expected to be approximately 6 months from the Inception Date. The percentages provided are based on a $10 unit as of the Inception Date and the percentage amount will vary over time. If the public offering price exceeds $10.00 per unit, the creation and development fee will be less than 0.50% of the public offering price; if the public offering price is less than $10.00 per unit, the creation and development fee will exceed 0.50% of the public offering price. However, in no event will the maximum sales fee exceed 3.95% of a unitholder’s initial investment. 5 The estimated organization costs include the amount per unit paid by the Trust at the earlier of the end of the initial offering period or after six months. 6 The estimated Trust operating expenses are based upon an estimated Trust size of approximately $. Because certain of the operating expenses are fixed amounts, if the Trust does not reach such estimated size or falls below the estimated size over its life, the actual amount of the operating expenses may exceed the amounts reflected. In some cases, the actual amount of the operating expenses may greatly exceed the amounts reflected. Other operating expenses do not include brokerage costs and other transactional fees. 13 EXAMPLE This example helps you compare the cost of this Trust with other unit trusts and mutual funds. In the example we assume that you reinvest your investment in a new trust every other year at a reduced sales charge, the Trust’s operating expenses do not change and the Trust’s annual return is 5%.Your actual returns and expenses will vary. Based on these assumptions, you would pay these expenses for every $10,000 you invest in the Trust: 1 year $ 3 years 5 years 10 years These amounts are the same regardless of whether you sell your investment at the end of a period or continue to hold your investment. The example does not consider any transaction fees paid by the Trust or that broker-dealers may charge for processing redemption requests. TAXES Distributions from the Trust are generally subject to federal income taxes for U.S. investors. The distributions may also be subject to state and local taxes. For non-resident aliens, certain income from the Trust will be exempt from withholding for U.S. federal income tax, provided certain conditions are met. Consult your tax advisor with respect to the conditions that must be met in order to be exempt for U.S. tax purposes. See “Tax Status” in Part B of the Prospectus for further tax information. DISTRIBUTIONS Holders of units will receive dividends from its net investment income, if any, along with any excess capital on each distribution date to unitholders of record on the preceding record date.You may elect to: · reinvest distributions in additional units of the Trust at no fee, or · receive distributions in cash. You may change an election by contacting your financial professional or the trustee of the Trust (the “Trustee”). Once you elect to participate in a reinvestment program, the Trustee will automatically reinvest any distributions into additional units at their net asset value three business days prior to the distribution date. We waive the sales fee for reinvestments into units of the Trust. We cannot guarantee that units will always be available for reinvestment. If units are unavailable, you will receive cash distributions. We may discontinue these options at any time without notice. Distributions will be made from the Income and Capital Accounts on the distribution date provided the aggregate amount available for distribution equals at least 0.01% of the net asset value of the Trust. Undistributed money in the Income and Capital Accounts will be distributed in the next month in which the aggregate amount available for distribution equals or exceeds 0.01% of the net asset value of the Trust. In some cases, the Trust might pay a special distribution if it holds an excessive amount of principal pending distribution. For example, this could happen as a result of a 14 merger or similar transaction involving a company whose security is in your portfolio. The amount of your distributions will vary from time to time as companies change their dividends, Trust expenses change or as a result of changes in the Trust’s portfolio. Each unit of the Trust at the Inception Date represents the fractional undivided interest in the underlying securities set forth in the “Trust Portfolio” and net income of the Trust. Reports. The Trustee or your financial professional will make available to you a statement showing income and other receipts of the Trust for each distribution. Each year the Trustee will also provide an annual report on the Trust’s activity and certain tax information.You may request copies of security evaluations to enable you to complete your tax forms and audited financial statements for the Trust, if available. PURCHASE AND REDEMPTION OF UNITS You may purchase or redeem units of the Trust on any business day, which is any day the New York Stock Exchange is open for business.You may purchase or redeem units of the Trust through your financial advisor or other financial intermediary.Your financial intermediary can either redeem units through the Sponsor or the Trustee, the Bank of New York Mellon. See “Buying Units” and “Selling Units” in Part B of the Prospectus for more information. The Sponsor currently intends to repurchase units from unitholders who want to redeem their units. These redemptions will be at the redemption price; however, a unitholder will pay any remaining deferred sales fees upon the sale or redemption of units. The Sponsor is not obligated to maintain a market and may stop doing so without prior notice for any reason. If the Sponsor stops repurchasing units, a unitholder’s financial intermediary may dispose of units by redemption through The Bank of New York Mellon, which serves as the Trustee. The price received from the Trustee by the unitholder for units being redeemed is based upon the redemption price of the underlying securities. Unitholders will be assessed any remaining deferred sales fees upon the sale or redemption of units. Until the earlier of six months after the Inception Date or the end of the initial offering period, the price at which the Trustee will redeem units and the price at which the Sponsor may repurchase units generally includes estimated organization costs. After such period, the amount paid will not include such estimated organization costs. BASKET SPONSOR’S DISCLAIMERS The portfolio is not sponsored, endorsed, sold or promoted by the basket sponsor. The basket sponsor makes no representation or warranty, express or implied, regarding (i) the advisability of investing in the portfolio, (ii) the ability of the portfolio to track the basket performance, or (iii) the reliability and accuracy of the information calculated by the International Monetary Fund and other third parties used to calculate the basket. The basket sponsor’s only relationship to the Sponsor in connection with the Trust is the grant of a license for the basket and the payment of certain start-up costs and expenses, which is composed and calculated by the basket sponsor, or its agent, without regard to the 15 Sponsor or the portfolio. While the basket sponsor has identified the exchange-traded funds for selection in the basket, the basket sponsor has no obligation, involvement or liability in connection with the selection, administration, marketing or trading of the portfolio. The basket sponsor is not affiliated with the issuers of the stocks underlying the exchange-traded funds or the investment advisors of the exchange-traded funds. The Sponsor or its affiliates and the basket sponsor have other business relationships which include the basket sponsor providing investment products, such as structured notes, structured bank certificates of deposit and insurance products, for distribution by the Sponsor to its clients. In addition, as of the date of this prospectus, the basket sponsor and Incapital Holdings LLC, the parent company of the Sponsor, have signed a non-binding term sheet for the acquisition by the basket sponsor of up to 9.9% non-voting membership interest in Incapital Holdings LLC. The basket sponsor is not responsible for any investment decisions, damages or other losses resulting from use of the portfolio or any information provided in conjunction with it. The basket sponsor does not guarantee the accuracy, completeness or timeliness of the portfolio methodology or any portion of it and will not be liable for any errors, omissions or interruptions arising from its use. The basket sponsor makes no express or implied warranties, and expressly disclaims all warranties of merchantability or fitness for a particular purpose or use, with respect to the portfolio methodology or any portion of it. 16 Report of Independent Registered Public Accounting Firm Unitholders Incapital Unit Trust, Series 7 We have audited the accompanying statement of financial condition, including the Trust portfolio set forth of pages 3 and 4 of this prospectus, of Incapital Unit Trust, Series 7, as of , 2012, the initial date of deposit. The statement of financial condition is the responsibility of the Trust’s Sponsor. Our responsibility is to express an opinion on this statement of financial condition based on our audit. We conducted our audit in accordance with auditing standards of the Public Company Accounting Oversight Board (United States). Those standards require that we plan and perform the audit to obtain reasonable assurance about whether the statement of financial condition is free of material misstatement. The Trust is not required to have, nor were we engaged to perform, an audit of its internal control over financial reporting. Our audit included consideration of internal control over financial reporting as a basis for designing audit procedures that are appropriate in the circumstances, but not for the purpose of expressing an opinion on the effectiveness of the Trust’s internal control over financial reporting. Accordingly, we express no such opinion. An audit also includes examining, on a test basis, evidence supporting the amounts and disclosures in the statement of financial condition, assessing the accounting principles used and significant estimates made by the Sponsor, as well as evaluating the overall statement of financial condition presentation. Our procedures included confirmation with The Bank of New York Mellon, the Trustee, of cash or an irrevocable letter of credit deposited for the purchase of securities as shown in the statement of financial condition as of , 2012. We believe that our audit of the statement of financial condition provides a reasonable basis for our opinion. In our opinion, the statement of financial condition referred to above presents fairly, in all material respects, the financial position of Incapital Unit Trust, Series 7 as of , 2012, in conformity with accounting principles generally accepted in the United States of America. Grant Thornton LLP Chicago, Illinois , 2012 17 Incapital Unit Trust, Series 7 Emerging Markets GDP Growth Portfolio, Series 1 Statement of Financial Condition as of , 2012 Investment in securities Contracts to purchase underlying securities (1),(2) $ Total $ Liabilities and interest of investors Liabilities: Organization costs (3) $ Creation and development fee (4) Deferred sales fee (5) Total Interest of Investors: Cost to investors (6) Less initial sales fee (5) Less deferred sales fee, creation and development fee and organization costs (3),(4),(5),(6) Net interest of unitholders Total $ Units Net asset value per unit $ 1 Aggregated cost of the securities is based on the closing sale price evaluations as determined by the Evaluator. 2 Cash or an irrevocable letter of credit has been deposited with the Trustee covering the funds (aggregating $) necessary for the purchase of securities in the Trust represented by purchase contracts. 3 A portion of the public offering price represents an amount sufficient to pay for all or a portion of the costs incurred in establishing the Trust. These costs have been estimated at $0.08 per unit for the Trust. A distribution will be made as of the earlier of the close of the initial offering period or six months following the Trust’s Inception Date to an account maintained by the Trustee from which this obligation of the investors will be satisfied. Organization costs will not be assessed to units that are redeemed prior to the earlier of the close of the initial offering period or six months following the Trust’s Inception Date. To the extent the actual organization costs are greater than the estimated amount, only the estimated organization costs added to the public offering price will be reimbursed to the Sponsor and deducted from the assets of the Trust. 4 The Trust is committed to pay a creation and development fee of $5.00 per 100 units at the close of the initial public offering period. The creation and development fee will not be assessed to units that are redeemed prior to the close of the initial offering period. 5 The total sales fee consists of a creation and development fee, an initial sales fee and deferred sales fee.The initial sales fee is equal to the difference between the maximum sales fee and the sum of the remaining deferred sales fee and the creation and development fee.The maximum sales fee is 3.95% (3.99% of amount invested) of the public offering price per unit.The deferred sales fee is equal to $0.245 per unit and the creation and development fee is equal to $0.05 per unit. 6
